432 So. 2d 1231 (1983)
Dorothy NORTHINGTON, as Administratrix of the Estate of Nathaniel Northington, deceased, et al.
v.
CAREY-CANADA, INC., a foreign Corporation, et al.
81-924.
Supreme Court of Alabama.
May 27, 1983.
*1232 S. Shay Samples of Hogan, Smith & Alspaugh and Paul A. Phillips, Birmingham, for appellants.
Thomas W. Christian and Michael K. Beard of Rives & Peterson, Birmingham, for appellees.
EMBRY, Justice.
The sole issue presented by this appeal is whether this cause of action for the wrongful death of Nathaniel Northington is barred by the statute of limitations if, at the time of death, his action for personal injuries was time barred.
The facts are these: Nathaniel Northington was last exposed to asbestos-containing materials, connected to appellees, on 6 February 1969. He died on 1 April 1980, not having filed any action for personal injuries resulting from such exposure. Suit for wrongful death under § 6-5-410, Code 1975, was filed on 19 March 1981.
Affirmed on the authority of Ellis v. Black Diamond Coal Mining Company, 268 Ala. 576, 109 So. 2d 699 (1959); Garrett v. Raytheon Co., Inc., 368 So. 2d 516 (Ala.1978); and Tyson v. Johns-Manville Sales Corp., 399 So. 2d 263 (Ala.1981).
AFFIRMED.
TORBERT, C.J., and FAULKNER, ALMON and ADAMS, JJ., concur.